Citation Nr: 1742401	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-31 812	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for left ear hearing loss.
 
3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.


ORDER

Service connection for multiple myeloma is granted.




FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune for a period of more than 30 days beginning in November 1972.

2.  The Veteran has multiple myeloma.

3.  The Veteran does not have a current right ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. 
§§ 3.307 (a)(7)(iii) and 3.309(f)).

2.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1972 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  Jurisdiction of these matters currently resides with the Phoenix, Arizona RO.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

1. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R.
§ 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. Multiple Myeloma

The Veteran seeks to establish service connection for multiple myeloma.

Under recently amended law, effective March 14, 2017, a Veteran, former reservist, or member of the National Guard who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, is presumed to have been exposed to contaminants in the water supply, absent affirmative evidence to the contrary.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. 
§ 3.307 (a)(7)(iii)).  Further, the amended law provides that service connection is warranted for certain diseases-to include multiple myeloma-as presumptively due to such exposure (subject to the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 (d)).  Id. at 4185 (to be codified at 38 C.F.R. § 3.309 (f)).

In the present case, the Board finds that the evidence supports the Veteran's claim for service connection for multiple myeloma.  The record is replete with medical evidence demonstrating that he has the condition.  In addition, his service records demonstrate that he served on active duty at Camp Lejeune for a period of more than 30 days beginning in November 1972.  The criteria of the amended law are met and the aforementioned presumptions relating to exposure and etiology are not rebutted.  As such, the claim is granted.

B. Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss due to noise exposure during service.  VA concedes exposure to acoustic trauma based on the Veteran's work as a combat engineer during service.  See DD-214.

For purposes of the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley, 5 Vet. App. at 160.

The Veteran underwent a VA audiological examination in December 2013.  Specifically, the audiological examination showed right ear puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
35

Under section 3.385 of the VA regulations, which governs service connection for hearing loss, these results do not meet the criteria for a diagnosis of right ear hearing loss. 

Without a diagnosis, the Veteran's service connection claim for right ear hearing loss must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  

REMAND

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss due to noise exposure during service.  As noted above, VA concedes exposure to acoustic trauma based on the Veteran's work as a combat engineer during service. 

The Veteran underwent a VA audiological examination in December 2013.  He reported that he served as a combat engineer and was involved in construction building roads, buildings and bridges, all of which involved using tools and heavy machinery.  He also worked in laying and picking up mine fields.  Training involved demonstration of mine fields being set off without the use of hearing protection.  After the military, he worked for the VA in research and was required to wear hearing protection in noisy environments.  He began to notice hearing loss after a diagnosis of cancer in 2011 when he began chemotherapy treatment.  The Veteran denied recent otologic pathology. 

The examiner noted that audiological data in the Veteran's service treatment records (STRs) reflected normal hearing sensitivity in the left ear at the time of enlistment in July 1972 and at the time of separation in July 1974.  The examiner stated that no significant shifts in thresholds were noted.

The audiological examination showed left ear puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
90
80
70
65

A VA opinion was obtained in August 2014.  The audiologist opined that the Veteran's left ear hearing loss was less likely than not related to an event in military service.  The examiner reasoned that the baseline audiogram was within normal limits and the discharge audiogram was within normal limits with no significant change in hearing while in service.

Given that the evidence demonstrates a current left ear hearing loss disability under 38 C.F.R. § 3.385 and there is conceded noise exposure in service due to the Veteran's military occupational specialty (MOS) as a combat engineer, the Board finds that the August 2014 examiner's opinion is inadequate as it relies solely on the lack of any left ear hearing loss disability during military service.  A remand is therefore necessary in order to obtain an addendum opinion from that examiner which addresses the facts of the case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).




Left and Right Ankles

The Veteran asserts that he has a left and right ankle disability that is related to service.  

STRs reflect the Veteran suffered a left ankle sprain in July 1973.  STRs do not reflect complaints of or treatment for a right ankle disability.  However, the Veteran asserts that he injured his right ankle at the time of his in-service left ankle sprain.  The Board finds the Veteran competent to report injuring his right ankle in service.

A December 2012 private treatment record reflects the Veteran's complaint of ankle soreness when walking with a past history of ligament injuries but no fractures.  VA treatment records reflect that the Veteran has ankle joint pain.  

In March 2014, the RO obtained a VA opinion regarding the etiology of the Veteran's claimed left ankle condition.  The examiner opined that the Veteran's currently claimed left ankle condition (which the examiner did not identify) was less likely as not incurred in or the result of any ankle injury treated during active military service.  The examiner reasoned that the in-service injury was that of an ankle sprain and there was evidence of complete resolution without clinical residuals as clinical evaluation of the Veteran's foot/lower extremity/musculoskeletal was normal at separation.  The examiner continued to state that there was a lack of medical record evidence to establish a chronic left ankle condition incurring during active duty service or with manifestation to a compensable degree within one year of separation from active duty status.  The opinion is inadequate because the author does not identify what current ankle disability he or she is referring to and references the lack of medical evidence as a basis of the opinion.  This appears to impermissibly dismiss the Veteran's competent lay evidence of continued symptoms.

During the Veteran's March 2017 Board hearing, he testified that he continued to have issues with his ankles after he got out of service.  The Veteran stated that he self-treated his ankles until seeking treatment at the VA in the past couple of years.  He further testified that that he purchased a walker and special shoes on his own for ankle instability.

In light of the evidence discussed above, the Board finds that the low threshold for obtaining VA examinations in this case has been met and therefore a remand is necessary in order to afford the Veteran VA examinations of his claimed disabilities.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Specifically, the Board finds that such evidence warrants VA examination in order to determine if the Veteran has a current left and right ankle disability that is etiologically related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Send this case to the August 2014 VA audiological examiner for an addendum opinion regarding whether the Veteran's left ear hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include the conceded noise exposure therein.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current left ear hearing impairment, or whether such left ear hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service. 

3. Schedule the Veteran for a VA examination by an appropriate medical professional to address the nature and etiology of his claimed left and right ankle disabilities.

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development, complaints, and treatment of his claimed disabilities, the examiner is asked to identify if the Veteran has a disability of the left or right ankle.  If a disability is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left and/or right ankle disability is related to active service or any incident of service, to include the July 1973 ankle sprain.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


